Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 1 of 39 PageID 362




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

    VETERINARY ORTHOPEDIC
    IMPLANTS, INC.,

                  Plaintiff,
                                                     Case No. 3:20-cv-868-J-34MCR
    vs.

    MATTHEW J. HAAS,

                  Defendant.
                                              /

                                            ORDER

           THIS CAUSE is before the Court on Plaintiff’s Motion for Temporary Restraining

    Order and for Preliminary Injunction (Doc. 7; Motion), filed simultaneously with a

    Memorandum in Support of Plaintiff’s Motion for Temporary Restraining Order and

    Preliminary Injunction (Doc. 8; Memo) on August 11, 2020. Plaintiff Veterinary Orthopedic

    Implants, Inc. (VOI) initiated this action on August 3, 2020, see Complaint (Doc. 1), and

    filed an Amended Complaint for Injunctive Relief and Damages (Doc. 3; Am. Compl.) on

    August 5, 2020, which is the operative pleading. This lawsuit arises out of allegations that

    VOI’s former employee, Defendant Matthew J. Haas, has recently begun working for one

    of VOI’s direct competitors, Arthrex, Inc. dba Arthrex Vet Systems (Arthrex), in violation of

    a non-competition agreement between VOI and Haas. See Am. Compl. ¶¶ 16-25, 52. The

    Court held a status conference on August 14, 2020, at which counsel for both parties

    appeared via Zoom. See Minute Entry (Doc. 15; Status Conference). At the Status

    Conference, the Court denied VOI’s request for a temporary restraining order without

    prejudice pursuant to the agreement of the parties, and set a briefing schedule on the
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 2 of 39 PageID 363




    request for preliminary injunctive relief. Id. In accordance with the Court’s schedule, Haas

    filed his response to the Motion on August 18, 2020, and on August 21, 2020, VOI

    submitted its reply.   See Opposition to Motion for Temporary Restraining Order and

    Preliminary Injunction (Doc. 18; Response); Reply in Support of Plaintiff’s Motion for

    Preliminary Injunction (Doc. 21; Reply). The Court held a hearing on the Motion on August

    26, 2020, at which all parties appeared via Zoom videoconference. See Minute Entry (Doc.

    23; Hearing). Accordingly, VOI’s request for preliminary injunctive relief is now ripe for

    review.

    I.     Preliminary Injunction Standard

           Generally, a preliminary injunction is an extraordinary and drastic remedy. See

    McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998); see also Davidoff

    & CIE, S.A. v. PLD Int’l Corp., 263 F.3d 1297, 1300 (11th Cir. 2001).           Indeed, “[a]

    preliminary injunction is a powerful exercise of judicial authority in advance of trial.” Ne.

    Fla. Chapter of Ass’n of Gen. Contractors of Am. v. City of Jacksonville, Fla., 896 F.2d

    1283, 1284 (11th Cir. 1990). Thus, in order to grant a request for preliminary injunctive

    relief, the movant bears the burden to clearly establish the following: “(1) a substantial

    likelihood of success on the merits, (2) a substantial threat of irreparable injury if the

    injunction were not granted, (3) that the threatened injury to the [movant] outweighs the

    harm an injunction may cause the [opposing party], and (4) that granting the injunction

    would not disserve the public interest.” Am. Red Cross v. Palm Beach Blood Bank, Inc.,

    143 F.3d 1407, 1410 (11th Cir. 1998); see also Davidoff & CIE, S.A., 263 F.3d at 1300;

    McDonald’s Corp., 147 F.3d at 1306; Ne. Fla., 896 F.2d at 1284-85. The movant, at all

    times, bears the burden of persuasion as to each of these four requirements. See Ne. Fla.,



                                                 2
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 3 of 39 PageID 364




    896 F.2d at 1285. And the failure to establish an element, such as a substantial likelihood

    of success on the merits, will warrant denial of the request for preliminary injunctive relief

    and obviate the need to discuss the remaining elements.1 See Pittman v. Cole, 267 F.3d

    1269, 1292 (11th Cir. 2001) (citing Church v. City of Huntsville, 30 F.3d 1332, 1342 (11th

    Cir. 1994)); Del Monte Fresh Produce Co. v. Dole Food Co., 148 F. Supp. 2d 1326, 1339

    n.7 (S.D. Fla. 2001).

            When, as in this case, the party moving for a preliminary injunction is doing so on

    the basis of a state law violation (e.g., the violation of a state law covenant-not-to-compete),

    general Erie principles apply. Accordingly, state law will guide substantive matters (e.g.,

    has a valid state law covenant-not-to-compete been violated), while federal law will address

    procedural matters (e.g., the issuance of a preliminary injunction). See TransUnion Risk

    & Alternative Data Solutions, Inc. v. MacLachlan, 625 F. App’x 403, 406 (11th Cir. 2015);

    Ferrero v. Assoc. Materials Inc., 923 F.2d 1441, 1448-49 (11th Cir. 1991). In addition,

    “where facts are bitterly contested and credibility determinations must be made to decide

    whether injunctive relief should issue,” the Eleventh Circuit instructs that “an evidentiary

    hearing must be held.” See McDonald's Corp. v. Robertson, 147 F.3d 1301, 1312 (11th

    Cir. 1998). However, “where material facts are not in dispute, or where facts in dispute are

    not material to the preliminary injunction sought, district courts generally need not hold an

    evidentiary hearing.” Id. at 1313. In between these extremes are cases where “‘there is

    little dispute as to raw facts but much as to the inferences to be drawn from them.’” Id.

    (quoting Jackson v. Fair, 846 F.2d 811, 819 (1st Cir.1988)). In such circumstances, district


            1
              Similarly, where a plaintiff fails to establish irreparable harm, the court need not address each
    element of a claim for preliminary injunctive relief. See Ne. Fla., 896 F.2d at 1285 (noting that "[a] showing
    of irreparable harm is the sine qua non of injunctive relief" and reversing the grant of such relief absent
    irreparable harm).

                                                          3
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 4 of 39 PageID 365




    courts must exercise their discretion in determining whether an evidentiary hearing is

    necessary, “‘balancing between speed and practicality versus accuracy and fairness.’” Id.

    (quoting Jackson, 846 F.2d at 819).

    II.    Factual Background

           Prior to setting forth the factual background of this case, the Court observes that, as

    discussed at the Hearing, there are a number of disputed factual issues on the record

    currently before the Court.    However, despite the competing affidavits, neither party

    requested or asserted the need for an evidentiary hearing. Upon careful consideration of

    the record, the Court will exercise its discretion to resolve the instant Motion without

    conducting an evidentiary hearing because, after setting aside those matters that are in

    dispute, VOI has nevertheless established a substantial likelihood of success on the merits.

    As will be discussed, to enforce a restrictive covenant under Florida law, a business must

    show that it has a legitimate business interest justifying the restriction, which includes, as

    relevant here, confidential business information. See Fla. Stat. § 542.335(1)(b)(2.). While

    the parties dispute whether much of VOI’s alleged confidential business information is in

    fact confidential and the degree to which Haas was exposed to such information, VOI need

    only establish the existence of one legitimate business interest to justify the enforcement

    of its restrictive covenant. For the reasons set forth in this Order, the Court finds that VOI

    has met that burden here. As such, the Court need not address those alleged legitimate

    business interests which the Court finds to be subject to material dispute or otherwise not




                                                  4
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 5 of 39 PageID 366




    adequately supported on the current record, and limits its recitation of the facts

    accordingly.2

            According to Patrick Gendreau, VOI’s President and CEO, VOI “makes, distributes,

    markets and sells” veterinary orthopedic products, such as “surgical screws, surgical

    plates, surgical appliances, and surgical instruments and tools.”                      See Motion, Ex. 1:

    Affidavit of Patrick Gendreau (Doc. 7-1; Gendreau Aff.) ¶¶ 4-5. Gendreau explains that in

    this industry “most of the large customers making purchasing decisions that result in the

    bulk of a seller’s revenue are found in institutions,” such as university-based veterinary

    medical centers, veterinary clinics associated with zoos or wildlife parks, or specialized

    private veterinary practice groups in large metropolitan areas. Id. ¶ 6. According to

    Gendreau, customers in this industry are “situated to be repeat buyers.” Id. ¶ 7. Because

    of these dynamics, “the decision-making leaders of these larger organizations [are] the

    most prized customers in VOI’s industry,” id. ¶ 8, and VOI has spent over two decades,

    “many thousands of paid employee hours and multiple millions of dollars” developing ways

    to create products and communicate about those products to these “Key Opinion Leaders.”

    Id. ¶ 9. VOI has also developed “through years of hard work and expense,” a referral

    network of “customers and industry allies, professionals in the veterinary orthopedic

    industry who, because they make the choice to prefer or follow VOI’s goodwill, also make

    the choice to refer new prospective customers to VOI, and to connect VOI to new prospects

    through networking.” Id. ¶ 15. According to Gendreau, “[t]he value of VOI’s current



             2
               The Court notes that, as the Motion is one for preliminary injunctive relief and is necessarily before
    the Court on an expedited schedule, the factual record recited in this Order is not completely developed.
    Therefore, even those facts which are uncontroverted at this time do not necessarily reflect what may be
    established on a more fully developed record following trial on these issues. Accordingly, the determinations
    in this Order are expressly limited to the record before the Court at this time and should not be interpreted as
    a final decision on the merits.

                                                           5
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 6 of 39 PageID 367




    customers and current referral sources is vast; as to what they mean to VOI’s future

    revenue growth and profits, they are nearly incalculable.” Id. ¶ 16.

           VOI is not only a seller of veterinary orthopedic products, it also designs these

    products, and in doing so generates “goodwill in the form of the opportunity to communicate

    to prospective customers at a level of fine detail regarding how VOI products are made,

    how they perform, how they were developed or have been improved, and how they can fill

    a need a customer has or provide a solution a customer needs.” Id. ¶ 10. In addition, VOI

    “augments its creation of its products with a great deal of proprietary information and

    education materials . . . .” Id. ¶¶ 11-12. VOI business development and sales executives

    travel throughout the United States and internationally to deliver these “original, proprietary

    modules of information and education” to current and prospective customers, as well as

    Key Opinion Leaders. Id. ¶ 13. Gendreau states that VOI’s approach—its innovative

    product   development      combined     with   its   innovative   product    education     and

    communication—has resulted in “high and growing levels of sales revenue.” Id. ¶ 14.

           Gendreau maintains that VOI is “very careful to keep the following business

    information confidential, and away from public knowledge or public discourse”:

           a. The identities of VOI’s customers, and their contact information;
           b. The identities of VOI’s referral sources, and their contact information;
           c. The identities of those persons in the industry VOI identifies as Key
               Opinion Leaders;
           d. The identities of VOI manufacturing and distribution partners and
               vendors;
           e. VOI’s information and educational modules auxiliary to its products;
           f. The processes and methods VOI uses to create those modules;
           g. The patterns of customer preference and need that underpin the design
               of those processes and methods;
           h. Specific customer purchasing information;
           i. Prices and payment terms;
           j. VOI’s costs and margins; and
           k. Marketing and sales strategy

                                                   6
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 7 of 39 PageID 368




    See Gendreau Aff. ¶ 17. In order to maintain the secrecy of this information, VOI takes the

    following measures: 1) requiring employees to sign non-disclosure, confidentiality, non-

    solicitation, and non-competition agreements, 2) storing the information in confined

    computer and physical storage systems when not in use for operational purposes, 3)

    limiting its dissemination to only those employees who need it to perform their jobs, and 4)

    communicating formally and informally to employees the importance of not disclosing this

    information to the public. Id. ¶ 18. Gendreau states that keeping this information secret

    allows it to “stay competitive in the competitive industry of veterinary orthopedic products,”

    and that this information “is not ascertainable from public sources” and would “be difficult

    to duplicate, even for a seasoned competing business.” Id. ¶¶ 19-21. Moreover, according

    to Gendreau, if such information was given to a competitor, the competitor “could

    competitively change their product line, price structure, or marketing approach in a way

    designed to take sales away from VOI,” and “neutralize VOI goodwill under the guise of

    simply offering a prospect their company’s changed or new product.” Id. ¶ 22.

           Defendant Matthew J. Haas worked at VOI for five years—from approximately

    February 6, 2015, until March 30, 2020, selling “various orthopedic veterinary products to

    veterinarians.” See Response, Ex. 2: Declaration of Matthew J. Haas (Haas Decl.) ¶ 4;

    Gendreau Aff. ¶¶ 23, 27; see also Am. Compl., Ex. A: Employment Agreement ¶ I.F.; id.,

    Ex. C: Separation Agreement and General Release ¶ 1. Prior to his termination, Haas was

    a “Senior Business Development Manager,” and had recently relocated to work at VOI

    headquarters in St. Augustine, Florida to pursue advancement within the company. See

    Haas Decl. ¶¶ 4, 27-28; Reply, Ex. 1: Declaration of Patrick Gendreau (Gendreau Decl.)

    ¶¶ 17-20. Before working at VOI, Haas “had been employed in sales and marketing

                                                  7
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 8 of 39 PageID 369




    positions for nearly ten years, including almost five years in the medical and veterinary

    space.” See Haas Decl. ¶ 5.

           Significantly, at the outset of his employment with VOI, on February 6, 2015, Haas

    executed an Employment Agreement in which he agreed to certain “Post-Employment

    Restrictions.” See Gendreau Aff. ¶ 23; Employment Agreement ¶ V. Pursuant to his

    Employment Agreement, Haas agreed that for twenty-four months following the termination

    of his employment, regardless of the reason for his termination, Haas would not:

           1. Solicit [VOI] Clients . . .

           3. Disclose Confidential Business Information[3] to persons not affiliated
              with [VOI], including, without limitation, [VOI] Competitors . . . or use
              such information in any way, for any reason or purpose whatsoever, that
              will be in any manner in competition with or detrimental to the interests
              of [VOI], or solicit any of [VOI’s] business, [VOI] Clients and/or
              employees;

           3
            The Employment Agreement defines Confidential Business Information to include any and all:
          (i) trade secrets concerning the business and affairs of the Company, product
          specifications, data, know-how, formulae, compositions, processes, designs, sketches,
          recipes, photographs, graphs, drawings, samples, inventions and ideas, past, current, and
          planned research and development, current and planned production, preparation and
          distribution methods and processes, customer lists, current and anticipated customer
          requirements, price lists, market studies, business plans, and any other information,
          however documented, that is a trade secret within the meaning of any applicable state or
          federal law that defines trade secrets; (ii) information concerning the business and affairs
          of the Company (which includes but is not limited to historical financial statements, financial
          projections and budgets, historical and projected sales, capital spending budgets and
          plans, the names and backgrounds of key personnel, personnel training techniques and
          materials), however documented, that has been or may hereafter be provided or shown to
          the Employee by the Company or by the directors, officers, employees, agents,
          consultants, advisors, or other representatives including legal counsel, accountants and
          financial advisors ("Representatives") of the Company (the "Company Representatives”)
          or is otherwise obtained from review of Company documents or property or discussions
          with Company Representatives by the Employee or the Employee's Representatives
          irrespective of the form of the communication, and also includes all notes, analyses,
          compilations, studies, summaries, and other material prepared by the Employee or the
          Employee's Representatives containing or based, in whole or in part, on any information
          included in the foregoing; (iii) other confidential or proprietary information that the Company
          has developed or maintained or may develop or maintain, including, without limitation,
          client names and addresses, client agreements or contracts (including the terms and
          conditions thereof), special requirements of clients, Company financial reports, and
          Company business plans and strategies, and (iv) any information which the Company has
          made or may make reasonable efforts to maintain the secrecy thereof.
    See Employment Agreement ¶ I.B.

                                                        8
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 9 of 39 PageID 370




             4. Engage in any business or activity, within the continental United States
                or in the international market, or in any business or activity related to
                veterinary orthopedic implants in which (a) [VOI] is engaged at the
                Termination Date; (b) [VOI] was engaged at any time during the twenty-
                four (24) months prior to the Termination Date; or (C) [VOI] is exploring
                entering into as of the Termination Date.

             5. . . . [B]e employed by . . . any entity that in any way competes with [VOI]
                ...;

         7. Do any of the following: (a) compete against [VOI]; (b) carry on or
            engage in a business similar to [VOI’s] business . . . (e) . . . be employed
            by . . . any business engaged in the business of supplying,
            manufacturing, distributing or selling orthopedic implants for animals, or
            any other business similar to the business then engaged in by [VOI] . . .
            .
    See Employment Agreement ¶¶ V.A.1.–7. The Employment Agreement further states that

    VOI’s “business includes customers/clients located throughout the United States and in the

    international market,” such that “the geographic scope of the covenants not to compete

    shall extend worldwide.” Id. ¶ V.B. In the Employment Agreement, Haas agreed that these

    restraints “are reasonable as to time and geographic limitation,” id., and that “enforcement

    of the restriction contained in this Agreement will not deprive [him] of his ability to earn a

    reasonable living,” id. ¶ V.D. Exhibit B to the Employment Agreement is titled “Employee

    Non-Compete Agreement” and provides in pertinent part that Haas “shall not . . . be

    employed in a business substantially similar to, or competitive with, the present business

    of VOI Inc. or such other business activity in which VOI Inc. may substantially engage

    during the term of employment” for a period of two years commencing on the date of

    termination.    Id., Ex. B.    Haas separately executed this Exhibit to his Employment

    Agreement on February 6, 2015, id., and re-executed the “Employee Non-Compete

    Agreement” portion of his Employment Agreement on March 18, 2017, see Am. Compl.,

    Ex. B.

                                                    9
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 10 of 39 PageID 371




             According to Haas, in his last two years working at VOI, he did not serve a particular

     territory, but rather, made the majority of his sales at trade shows and workshops that VOI

     hosted. See Haas Decl. ¶¶ 8-9.4 VOI does not appear to contest this characterization of

     Haas’ employment. See Gendreau Decl. ¶ 11 (stating that Haas “developed significant

     experience in selling nationally through trade shows while at VOI for 5 years”). At trade

     shows, veterinarians attend various presentations and, if interested in the products

     presented, seek out the booth for the company selling that product. See Haas Decl. ¶ 10.

     In addition, VOI hosted workshops or “labs,” typically in Las Vegas, which doctors from

     across the country would pay to attend. Id. ¶ 11. These workshops included a mix of

     demonstrations and lectures educating doctors on new techniques and providing

     continuing education credits. Id. Although ostensibly educational, Haas maintains that he

     made approximately 80% of his sales at such labs because “doctors would learn about the

     new techniques and ask what products [VOI] sells that can support that technique.” Id. ¶

     12. Haas primarily worked at “Tibial Plateau Leveling Osteotomy (TPLO) and fracture

     repair labs.” Id. ¶ 13.

             According to Gendreau, Haas’ role at VOI included meeting and communicating with

     “many, if not most of, VOI’s major and repeat customers,” and Haas was “charged with

     communicating to and cultivating commercial relations between VOI and Key Opinion

     Leaders.” Id. ¶¶ 28, 30. Gendreau explains that Haas was “exposed to, and worked with,

     virtually every aspect of VOI’s confidential business information,” and “had access to VOI’s

     entire customer base . . . .” See Gendreau Aff. ¶ 29. Gendreau describes Haas as “one

     of the VOI employees tasked with developing new customers, and states that VOI armed


             4
               However, Haas does acknowledge that he spent “a larger portion of [his] time focused on growing”
     Australia such that Australia was part of his “territory” to the extent he had one. See Haas Decl. ¶ 9.

                                                        10
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 11 of 39 PageID 372




     him with the product, strategy, and educational module information that grounded VOI’s

     success in converting prospects to customers.” Id. Gendreau avers that Haas received

     “extensive VOI training on VOI products,” and was “entrusted with VOI strategy, and with

     VOI’s commercial data and information on prices, terms, and purchasing preferences and

     patterns of customers.” Id. ¶¶ 31-32. Gendreau maintains that Haas also attended “closed

     monthly sales team meetings,” where he was exposed to “the proprietary strategies and

     market analyses of VOI as a commercial organization selling original products through

     proprietary means,” as well as “data and telemetries providing feedback and what was

     working, what was driving sales.” Id. ¶ 33.

             However, according to Haas, VOI’s products are “cheaper replicas” of competitors’

     products such that, unable to compete on the quality of the product, Haas would emphasize

     the “price advantage.” See Haas Decl. ¶¶ 15-19. “Because of this model, [Haas] was paid

     a flat salary, rather than a commission-based compensation structure that would reward

     [him] for a specific sale or creating a relationship between [Haas] and a doctor or referral

     source.” Id. ¶ 20.5 Haas maintains that he “did not engage in any day-to-day oversight of

     purchasing or ongoing sales,” which was handled by a separate “inside sales” group at

     VOI, and therefore “did not have reason to have any knowledge as to the specific price a

     product sold to a particular customer, nor the margins related to those products.” Id. ¶¶

     21-22. Indeed, Haas asserts that he “was not privy to specific [VOI] margins or costs” and

     that “even if he had access to such information” he has no use for it in his role at Arthrex

     because Arthrex, as a higher-end product, does not compete with VOI on price. Id. ¶ 43.


             5
               While Haas may not have been paid commissions, VOI presents evidence that he did receive
     “discrete bonuses via direct deposit on January 9, 2019, April 17, 2019, July 24, 2019, December 24, 2019,
     and January 22, 2020.” See Reply, Ex. 3: Declaration of Kristine Thornton (Doc. 21-3; Thornton Decl.) ¶ 10.


                                                         11
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 12 of 39 PageID 373




     Regardless, the evidence before the Court shows that Haas did at least have access to

     such information through VOI’s “sales database named Fishbowl,” which contains “VOI’s

     proprietary cost and margin data,” as well as “proprietary past sales records, invoice

     copies, and customer contact information.” See Gendreau Decl. ¶¶ 13-14. According to

     Gendreau, Haas had a Fishbowl user ID and password, such that he had access to

     “granular knowledge of specific prices and margins tied to specific sales to specific

     customers.” Id. ¶ 14.

            Haas also contends that he “was not privy to any product development or product

     enhancement information” and does not know what VOI “is currently developing or

     enhancing.” See Haas Decl. ¶ 44. In addition, Haas states that he “was not privy to market

     strategy information,” and does not know what VOI’s strategy is, other than “to sell products

     at low prices, often with discounts.” Id. ¶ 45. He also does not recall being at any monthly

     sales meetings where such confidential information was discussed, but “if it was,” he did

     not take that information with him. Id. ¶ 46. According to VOI’s President of Business

     Development, Tim VanHorssen, Haas attended monthly sales meetings where “customers,

     sales, pricing, product developments, [and] marketing initiatives” were discussed. See

     Reply, Ex. 2: Declaration of Tim VanHorssen (VanHorssen Decl.) ¶ 9.             VanHorssen

     maintains that these topics encompass “proprietary VOI business information that VOI

     developed, or, in the case of customers, invested and paid for to obtain and refine.” Id.

     Gendreau also maintains that Haas “actively worked” with “VOI’s market strategy

     elements,” including “educational content,” “product purchase incentives,” “in-house

     financing incentives,” and “targeted relationship-building with Key Opinion Leaders and

     veterinary orthopedic researchers.” See Gendreau Decl. ¶ 15. At the very least, Haas



                                                  12
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 13 of 39 PageID 374




     appears to be familiar with VOI’s strategy of targeting Key Opinion Leaders. Indeed, in his

     Declaration, Haas explains that Key Opinion Leaders are “leaders in the industry” and not

     specific to VOI. See Haas Decl. ¶ 36. Haas offers an example of a doctor at the University

     of Florida who VOI has designated as a Key Opinion Leader. According to Haas, this

     doctor purchases most of his products from other manufacturers, and teaches at labs for

     VOI while also serving as a consultant for Arthrex. Id. ¶ 36.

           VOI fired Haas on March 30, 2020. See id. ¶¶ 27-29; Gendreau Decl. ¶¶ 17-20.

     According to VOI, Haas was placed on a “probationary performance improvement plan” in

     early March, and then subsequently terminated. See Gendreau Decl. ¶¶ 16, 20; see also

     Reply, Ex. 3: Declaration of Kristine Thornton (Thornton Decl.) ¶¶ 6-7. In connection with

     his termination, Haas executed a Separation Agreement and Release on April 17, 2020, in

     which he accepted a payment of $21,029.17, in exchange for releasing VOI from “any and

     all claims or causes of action he may have or claim to have,” including those related in any

     way to his employment or termination. See Am. Compl., Ex. C: Separation Agreement and

     Release ¶¶ 2-3. The Separation Agreement also provides that it:

           sets forth the entire understanding and agreement between the Parties and,
           except as set forth in the first sentence of Paragraph 6 of this Agreement,
           fully supersedes any and all prior contracts or agreements between the
           Parties pertaining to compensate nor severance, and it likewise fully
           supersedes any and all other conflicting agreement or understandings
           between the Parties.

     See id. ¶ 16.

           Significantly, in paragraph 6, Haas agreed that “the Confidentiality, nondisclosure,

     non-compete, and non-solicitation portion of any agreements made in regards to [VOI] that

     impose confidentiality, nondisclosure, non-competition, non-solicitation portions of the




                                                 13
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 14 of 39 PageID 375




     employment agreements [sic] upon him shall remain in force.” Id. ¶ 6. The Separation

     Agreement further states that:

            From and after [March 30, 2020], [Haas] agrees not to divulge or use to the
            detriment of [VOI], his benefit, or the benefit of any other person, any
            proprietary or confidential information or trade secrets related to [VOI]
            including, without limitation, [VOI’s] trade secrets or other intellectual
            property rights, personnel information, know-how, customer lists, pricing
            information or other confidential or proprietary data, including information
            acquired in connection with his employment by [VOI].

     Id. Haas also agreed to return all VOI materials and property to VOI. Id. ¶¶ 6-7.

            On July 6, 2020, Haas began working for Arthrex. See Response, Ex. 1: Declaration

     of Drew Maddalone (Maddalone Decl.) ¶ 36. According to Haas, “he relied on the goodwill

     of veterinarians that [he] had known for years to support [him] in getting another opportunity

     with [Arthrex].” See Haas Decl. ¶ 69. Although Haas maintains that he did not have any

     contact with Arthrex prior to his termination, Drew Maddalone, the National Business

     Manager for Arthrex Vet Systems states that he learned of Haas in “March 2020, when a

     doctor from the University of Florida emailed me to say that he had worked with a good

     person who was recently terminated by VOI and may be a good fit for [Arthrex].” See Haas

     Decl. ¶ 47; Maddalone Decl. ¶ 32. Maddalone received another recommendation on behalf

     of Haas from a doctor at Ohio State University. See Maddalone Decl. ¶ 33. Maddalone

     then contacted Haas about working for Arthrex. Id. ¶ 34. In June of 2020, Maddalone

     circulated a memo to the Human Resources Department at Arthrex referencing an offer of

     employment to Haas, acknowledging his non-compete agreement with VOI, and confirming

     that Haas would not be asked to breach that agreement. See id. ¶ 35, Ex. B. Haas

     maintains that after VOI fired him he applied for “over twenty employment positions outside

     of the veterinary industry,” and received no interview offers. See Haas Decl. ¶ 70. Haas



                                                  14
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 15 of 39 PageID 376




     maintains that he only accepted the position with Arthrex after VOI was acquired by another

     company in May 2020 and had failed to pay Haas a $100,000 buy-out payment that he

     asserts is due to him under the Employment Agreement. See Haas Decl. ¶¶ 64-68;

     Employment Agreement ¶ XI; Response at 5 n.1 (linking to news article reporting VOI’s

     acquisition).

             According to Gendreau, Arthrex is a “direct competitor of VOI, and strives to

     manufacture, distribute, and sell products to the veterinary orthopedic industry that directly

     compete with VOI products.” See Gendreau Aff. ¶ 36. However, Arthrex’s main sales line

     is in arthroscopy products, which VOI does not sell. See Haas Decl. ¶ 32; Maddalone ¶

     29. Arthrex also sells equine and biologics products, which are not sold by VOI. See

     Maddalone ¶ 29. Nevertheless, both companies do sell TPLO products, which was one of

     Haas’ main product lines at VOI, and as the second highest revenue category for Arthrex

     accounts for approximately 20% of its sales. See Maddalone Decl. ¶¶ 12, 13; Haas Decl.

     ¶ 13.6 The companies appear to sell overlapping products in other veterinary surgical

     categories as well. See Gendreau Decl. ¶ 6; Maddalone Decl. ¶ 13 (stating that TPLO is

     the “only area of product overlap” but acknowledging that this is “with some exception”).

     Nonetheless, Haas asserts that the companies are not in competition because Arthrex

     products are high-quality and thus attractive to “high-end veterinary surgeons.”                        See

     Maddalone Decl. ¶¶ 20-23; Haas Decl. ¶ 56; see also Maddalone Decl. ¶ 20 (“[Arthrex]

     does not view [VOI] as competitor.”). For his part, Maddalone describes VOI as a “low-



            6
              Haas’ other main product line at VOI was fracture repair products. See Haas Decl. ¶ 13, 53.
     Maddalone and Haas state that Arthrex does not sell such products, see Maddalone ¶ 30; Haas ¶ 53, while
     VOI maintains that Arthrex does sell fracture repair products and provides a link to an Arthrex website where
     screws used for the surgical fixation of fractures are advertised. See Gendreau Decl. ¶ 6; see also Reply at
     4 n.3.


                                                          15
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 16 of 39 PageID 377




     cost manufacturer and distributor,” who sells to “cost-conscious” surgeons.               See

     Maddalone Decl. ¶¶ 18, 24; Haas Decl. ¶ 56.           As is no surprise, VOI disputes this

     characterization of its company and maintains that its products are made of the same

     “implant-grade material” that competitors such as Arthrex use, and states that “finding cost-

     savings and making our products more price-competitive is business innovation, and one

     that does not compromise our products’ quality.” See Gendreau Decl. ¶ 8. According to

     Gendreau, VOI “actively sells products to over forty (40) veterinary teaching hospitals

     around the world,” and while other well-known companies may capture “more of the older,

     longer-tenured veterinarians,” VOI has “successfully built a renewing customer base

     among newer, up and coming veterinarians.” Id. ¶¶ 4-5.

            In describing his employment with Arthrex, Haas states that he has “made no effort

     to solicit any veterinarians or referral sources that purchased similar products from [VOI],”

     and he has “only solicited business from existing [Arthrex] customers and [has] not solicited

     sales from any veterinarian or referral source that [he] worked with while employed by

     [VOI].” See Haas Decl. ¶¶ 57-58; see also Maddalone Decl. ¶ 39 (stating that Haas has

     only called on and serviced existing Arthrex accounts in his territory, and “has not solicited

     customers that are exclusive to [VOI], to the extent any exist”). Haas also maintains, and

     there is no evidence to suggest otherwise, that when he left VOI he did not take with him

     any “customer lists or referral source information,” “distributor or vendor data,” “information

     or educational modules,” “purchasing data,” “pricing or payment term data,” “market

     strategy information,” or any information from monthly sales meetings. See Haas Decl. ¶¶

     33, 37, 38, 40, 41, 45, 46. Nevertheless, Gendreau maintains that Haas “carries in his

     head the ‘keys to the VOI sales kingdom’ and his very presence at a competitor such as



                                                   16
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 17 of 39 PageID 378




     Arthrex immediately threatens the value and sustainability of VOI goodwill and proprietary

     innovations, systems, processes, information, and strategy.” See Gendreau Aff. ¶ 39.

     III.   Applicable Law

            Under Florida law, a restrictive covenant in the employment setting is valid if the

     employer can prove “(1) the existence of one or more legitimate business interests

     justifying the restrictive covenant; and (2) that the contractually specified restraint is

     reasonably necessary to protect the established interests of the employer.” AutoNation,

     Inc. v. O’Brien, 347 F. Supp. 2d 1299, 1304 (S.D. Fla. 2004). See also Thyssenkrupp

     Elevator Corp. v. Hubbard, No. 2:13-cv-202-FtM-29UAM, 2013 WL 5929132, *4 (M.D. Fla.

     Nov. 4, 2013); CreditMax Holdings LLC v. Kass, No. 11-81056-Civ Ryskamp/Vitunac, 2011

     WL 13108061, *2 (S.D. Fla. Dec. 5, 2011); Fla. Stat. § 542.335(1)(b), (c). Florida statute

     section 542.335 further provides that a “legitimate business interest” includes, but is not

     limited to

            [t]rade secrets, as defined . . . [by state statute]; [v]aluable confidential
            business or professional information that otherwise does not qualify as trade
            secrets; [s]ubstantial relationships with specific prospective or existing
            customers, patients, or clients; [c]ustomer, patient, or client goodwill
            associated with: [a]n ongoing business or professional practice, by way of
            trade name, trademark, service mark, or “trade dress”; [a] specific geographic
            location; or [a] specific marketing or trade area; [and] [e]xtraordinary or
            specialized training.

     Fla. Stat. § 542.335(1)(b)(1)-(5). See also White v. Mederi Caretenders Visiting Servs. of

     Se. Fla., LLC, 226 So. 3d 774, 782-83 (Fla. 2017); AutoNation, Inc., 347 F. Supp. 2d at

     1304; Gould & Lamb, LLC v. D’Alusio, 949 So. 2d 1212, 1213-14 (Fla. 2d Dist. Ct. App.

     2007). The statute also directs that “[t]he violation of an enforceable restrictive covenant

     creates a presumption of irreparable injury to the person seeking enforcement of a




                                                 17
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 18 of 39 PageID 379




     restrictive covenant.” Fla. Stat. § 542.335(1)(j). However, that presumption is rebuttable.

     See H&M Hearing Assoc., LLC v. Nobile, 950 So. 2d 501, 503 (Fla. 2d Dist. Ct. App. 2007).7

             Additionally, Florida law provides that “[a]ny restrictive covenant not supported by a

     legitimate business interest is unlawful and is void and unenforceable.”                         Fla. Stat. §

     542.335(1)(b); see also GPS Indus., LLC v. Lewis, 691 F. Supp. 2d 1327, 1333 (M.D. Fla.

     2010). And, a party seeking to challenge the validity of a covenant not to compete “has

     the burden of establishing that the contractually specified restraint is overbroad, overlong,

     or otherwise not reasonably necessary to protect the established legitimate business

     interest or interests.” Fla. Stat. § 542.335(1)(c); Proudfoot Consulting Co. v. Gordon, 576

     F.3d 1223, 1231 (11th Cir. 2009); Thyssenkrupp Elevator Corp., 2013 WL 5929132, at *4;

     GPS Indus., LLC, 691 F. Supp. 2d at 1333.

     IV.     Substantial Likelihood of Success

             A. Antecedent Breach of Contract Defense

             In his Response, Haas argues that VOI breached the Employment Agreement prior

     to his alleged violation of the non-compete clause, and as such, VOI cannot enforce the

     non-compete agreement against him.                  See Response at 9-10.             While under certain


             7
               To the extent VOI contends that in determining whether to grant the injunctive relief, the Court
     should disregard any hardship suffered by Haas, the Court is unpersuaded. See Memo at 19. The Florida
     statute states that, “[i]n determining the enforceability of a restrictive covenant, a court: Shall not consider
     any individualized economic or other hardship that might be caused to the person against whom enforcement
     is sought.” Fla. Stat. § 542.335(1)(g)(1); see also TransUnion Risk & Alternative Data Solutions, Inc., 625 F.
     App’x at 407. However, the Eleventh Circuit has noted that the provision in section 542.335(1)(g)(1) “governs
     the enforceability of restrictive covenants, not the enforcement of an already enforceable restrictive
     covenant,” and therefore is not relevant when determining whether to grant or deny a preliminary injunction.
     TransUnion Risk, 625 F. App’x at 407 (emphasis in original). Hence, section 542.335(1)(g)(1) should only
     be considered for purposes of the validity of the covenant-not-to-compete, and not for whether an injunction
     should issue. Although TransUnion Risk is an unpublished opinion and therefore not binding, it is
     nevertheless “persuasive authority.” United States v. Futrell, 209 F.3d 1286, 1289 (11th Cir. 2000) (per
     curiam); see generally Fed. R. App. P. 32.1; 11th Cir. R. 36-2 (“Unpublished opinions are not considered
     binding precedent, but they may be cited as persuasive authority.”).



                                                           18
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 19 of 39 PageID 380




     circumstances, this could present a viable defense, see Direct Mail Holding, LLC v. Bush,

     No. 8:12-cv-145-T-30EAJ, 2012 WL 1344823, at *5-7 (M.D. Fla. Mar. 8, 2012), such

     circumstances do not exist here. In the Employment Agreement, VOI and Haas agreed

     that if a controlling interest in VOI were sold “at anytime during the life of this employment

     agreement,” then Haas would “receive payment in the amount of $100,000.00 on the

     closing date of such sale.” See Employment Agreement ¶ XI. Because Fidelio Capital

     acquired VOI in May of 2020, Haas maintains he is entitled to $100,000. See Response

     at 5. According to Haas, at the time he was terminated on March 30, 2020, VOI “was

     already deep in negotiations to be acquired” such that “[t]he timing of Haas’s termination

     reeks of bad faith, and in seeking to enforce the non-compete, [VOI] has kept the

     agreement ‘alive’ by arguing that the rights and obligations thereunder remain.” Id. at 10.

     Because Haas did not start his employment with Arthrex until after the acquisition closed,

     Haas maintains that VOI breached the agreement first when it failed to pay him the

     $100,000. Id.

            However, Haas’ argument entirely ignores the existence of the Separation

     Agreement which he signed on April 17, 2020. Notably, although Haas maintains that at

     the time of his termination he was “aware that [VOI] was in the process of being sold to

     another company,” see Haas Decl. ¶ 64, the Separation Agreement makes no mention of

     Haas’ claim to a post-termination pay-out upon completion of the acquisition. Moreover,

     as quoted in full above, the Separation Agreement provides that, except as to the restrictive

     covenants, “this Agreement fully supersedes any and all prior contracts or agreements

     between the Parties pertaining to compensation or severance.”               See Separation

     Agreement ¶ 16 (emphasis added). The Court notes that when confronted with this



                                                  19
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 20 of 39 PageID 381




     language at the Hearing, counsel for Haas asserted for the first time that Haas was

     fraudulently induced to enter the Separation Agreement and that it lacks consideration.

     However, the Separation Agreement identifies over $21,000 in consideration on its face,

     id. ¶ 2, and a theory of fraudulent inducement is neither argued in the Response, nor

     supported by any evidence. As such, these off-the-cuff arguments are insufficient to

     undermine the validity of the Separation Agreement at this stage in the proceedings. In

     light of the terms of the Separation Agreement, VOI has shown that it has a substantial

     likelihood of defeating Haas’ affirmative defense of an antecedent breach.

             B. Legitimate Business Interest

             As stated above, a valid covenant-not-to-compete must be supported by a “one or

     more legitimate business interests.” Fla. Stat. § 542.335(1)(b). At the Hearing, VOI

     clarified that the legitimate business interests it contends justify the restrictive covenants in

     the Employment Agreement are its confidential business information and its substantial

     relationships with customers.8 Beginning with substantial customer relationships, Florida

     courts have held that a “substantial relationship is more likely to exist where there is active,

     on-going business being conducted; exclusivity; a customer who cannot be easily identified

     by other competitors in the industry; and an expectation of continued business.”

     IDMWORKS, LLC v. Pophaly, 192 F. Supp. 3d 1335, 1340-41 (S.D. Fla. 2016). In his

     Affidavit, Gendreau asserts that VOI expends a great deal of time, effort, and money to

     cultivate goodwill with the decision-making leaders of large customers and establish these

     customers as repeat buyers. See Gendreau Aff. ¶¶ 6-10. According to Gendreau, Haas


             8
                At the Hearing, VOI stated that for purposes of the instant Motion it is not proceeding on a theory
     that its legitimate business interests include trade secrets or specialized training. In addition, to the extent
     VOI asserts an interest in customer goodwill, it does so only in the context of its substantial business
     relationships and not as a separate, protectible interest.

                                                           20
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 21 of 39 PageID 382




     “met with and communicated to many, if not most of, VOI’s major and repeat customers,”

     and he was “charged with communicating to and cultivating commercial relations between

     VOI and Key Opinion Leaders.” Id. ¶¶ 28-29. In Response, Haas contends that VOI’s

     evidence is devoid of any specifics and too generalized to establish any substantial

     customer relationships under Florida law. Haas points to the lack of any specifically

     identified customer with whom VOI had an exclusive relationship or an expectation of

     continued business. Indeed, although Gendreau speaks of the importance of repeat

     buyers in the industry, he fails to explain in detail how this works in practice, who these

     buyers are, or the percentage of VOI’s business that comes from repeat buyers. See

     Thyssenkrupp Elevator Corp., 2013 WL 5929132, at *5 (stating that to establish an interest

     in substantial customer relationships the business “must show that it has substantial

     relationships with specific clients”). Nevertheless, the Court need not resolve at this time

     whether VOI has a substantial likelihood of success in showing a protectible interest in its

     substantial customer relationships because, as discussed below, VOI has sufficiently

     established the existence of confidential business information justifying a restrictive

     covenant.9

             It is generally established in Florida that “information that is commonly known in the

     industry and not unique to the allegedly injured party is not confidential and is not entitled

     to protection.” CreditMax Holdings, LLC, 2011 WL 13108061, at *3; see also GPS Indus.,

     LLC, 691 F. Supp. 2d at 1335. Also, the mere identity of clients or pricing terms “may not




              9
                The Court also questions whether VOI’s interest in protecting substantial customer relationships,
     to the extent one exists, would justify the broad competitor non-compete clause sought to be enforced here.
     See Proudfoot Consulting Co., 576 F.3d at 1233 n.9 (expressing doubt as to whether a broad prohibition
     against working for a competitor, regardless of which clients the former employee served, was reasonably
     necessary to protect former employer’s client relationships).

                                                         21
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 22 of 39 PageID 383




     be sufficient to justify a restrictive covenant,” where the employer fails to show that this

     data derives “economic value from not being readily ascertainable by others who can

     obtain economic value from their disclosure.” GPS Indus., LLC, 691 F. Supp. 2d at 1335;

     see also Gould & Lamb, LLC, 949 So. 2d at 1214 (employer’s broad statements of concern

     to protect “marketing plans, product plans, business strategies, financial information,

     forecasts, and the like” insufficient to establish legitimate business interest); Proudfoot

     Consulting Co., 576 F.3d at 1234 n.11 (suggesting that mere identity of clients may not rise

     to the level of a legitimate business interest); Thyssenkrupp Elevator Corp., 2013 WL

     5929132, at *5 (alleged “confidential information” that is readily accessible from other

     sources does not constitute a protectable legitimate business interest).

           Conversely, business information which is not otherwise readily available to the

     public, or has been acquired or compiled through the industry of a party, can be deemed a

     protected legitimate business interest. See e.g., AutoNation, Inc., 347 F. Supp. 2d at 1305

     (finding company’s highly specialized information not otherwise publicly available,

     including Best Practices policies, Peer Performance Reports, and information disclosed at

     Monthly Operating Review Meetings, to be protectable legitimate business interests under

     a covenant not to compete); Open Magnetic Imaging, Inc. v. Nieves-Garcia, 826 So. 2d

     415, 419 (Fla. 3d Dist. Ct. App. 2002) (holding that customer database, which contains

     customer idiosyncrasies, as well as information as to referral patterns, preferences, and

     insurance accepted, was a protected legitimate business interest); AutoNation, Inc. v. Maki,

     No. 03-18896 CACE(03), 2004 WL 1925479 (Fla. Cir. Ct. Aug. 25, 2004) (company’s highly

     specialized information not otherwise publicly available, including Best Practices policies,




                                                 22
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 23 of 39 PageID 384




     Peer Performance Reports, information disclosed at Monthly Operating Review Meetings,

     constituted protectable legitimate business interests under a covenant not to compete).

            Here, VOI identifies the following categories of purportedly confidential business

     information in the Gendreau Affidavit:

            a. The identities of VOI’s customers, and their contact information;
            b. The identities of VOI’s referral sources, and their contact information;
            c. The identities of those persons in the industry VOI identifies as Key
               Opinion Leaders;
            d. The identities of VOI manufacturing and distribution partners and
               vendors;
            e. VOI’s information and educational modules auxiliary to its products;
            f. The processes and methods VOI uses to create those modules;
            g. The patterns of customer preference and need that underpin the design
               of those processes and methods;
            h. Specific customer purchasing information;
            i. Prices and payment terms
            j. VOI’s costs and margins; and
            k. Marketing and sales strategy.

     See Gendreau Aff. ¶ 17. On the current record, the confidentiality of many of these items

     is disputed and the Court expresses some skepticism that VOI will be able to establish

     that all of these items constitute protectible confidential information to which Haas had

     access. Nevertheless, for purposes of the instant Motion, the Court finds that VOI has

     established a substantial likelihood of success in proving that the following items constitute

     protectible confidential business information to which Haas had access while at VOI:

     referral sources, patterns of customer preferences and needs, specific customer

     purchasing information, VOI’s costs and margins, and VOI’s marketing and sales strategy.

     Accordingly, the Court addresses each of these categories below.

            Turning first to VOI’s referral sources, Gendreau maintains that VOI has devoted

     years of work and expense to develop a “network of customers and industry allies,

     professionals in the veterinary orthopedic industry” who refer new prospective customers

                                                   23
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 24 of 39 PageID 385




     to VOI. See Gendreau Aff. ¶ 16. Gendreau maintains that the identities of these referral

     sources and their contact information is kept confidential and describes the measures used

     to maintain confidentiality. Id. ¶¶ 17-18. In his Response, Haas states only that he “did

     not take any customer lists or referral sources with me when leaving [VOI.]” See Haas

     Decl. ¶ 33. However, Haas does not deny that he knows the identity of VOI referral

     sources, nor does he deny that such information is confidential. As VOI’s referral sources

     constitute non-public information, specific to VOI, and acquired through its hard work and

     expense, the Court is satisfied that VOI has a legitimate business interest in maintaining

     its referral sources as confidential business information.

            With respect to VOI’s information regarding patterns of customer preferences and

     needs, as well as specific customer purchasing information, VOI presents evidence

     through the Gendreau Affidavit that VOI takes special measures to keep such information

     confidential and that Haas was entrusted with this information. See Gendreau Aff. ¶¶ 17,

     18, 32. As explained above, Haas also had access to the Fishbowl database where such

     information was stored.     See Gendreau Decl. ¶¶ 13-14.         Significantly, unlike other

     categories of purportedly confidential information identified in the Gendreau Affidavit, Haas

     does not deny that VOI’s data regarding customer preferences and purchasing history is

     confidential. To the extent Haas addresses this category of information, he does so by

     asserting that he did not “engage in any day-to-day oversight of purchasing or ongoing

     sales,” did not take any “purchasing data” with him when he left VOI, and “was not privy to

     any product development or product enhancement information while working” at VOI. See

     Haas Decl. ¶¶ 21, 40, 44. However, Haas does not directly or specifically deny that he

     had access to VOI’s information regarding patterns of customer preferences or needs.



                                                  24
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 25 of 39 PageID 386




     Likewise, while Haas contends he did not engage in “day-to-day oversight” of purchasing

     or “ongoing sales,” he does not deny that he had knowledge of, or access to, specific

     customer purchasing information.        Although Haas maintains that he did not take

     purchasing data with him, this assertion does not undermine, and arguably supports, VOI’s

     evidence that Haas had access to such information while at VOI.

              On the current record, VOI also has established that Haas had access to

     confidential information pertaining to VOI’s costs and margins.          As with the above

     information, Gendreau identifies such information as confidential, explains how VOI

     maintains the confidentiality of this information, and states that Haas had access to it

     through the Fishbowl database. See Gendreau Aff. ¶¶ 17, 18, 28, 32; Gendreau Decl. ¶¶

     13-14.    In his Declaration, Haas does not deny that cost and margin information is

     confidential at VOI. Instead, Haas maintains that because he did not engage in “any day-

     to-day oversight of purchasing or ongoing sales,” he “did not have reason to have any

     knowledge as to the specific price a product sold to a particular customer, nor the margins

     related to those products.” See Haas Decl. ¶¶ 21-22. Haas also asserts that he “was not

     privy to specific Plaintiff’s [sic] margins or costs, and even if I had access to such

     information, I would have no use for it in my role at [Arthrex] because it is widely known

     and accepted that [Arthrex] prices its products differently, i.e. [Arthrex] does not attempt to

     undercut [VOI] on price.” See Haas Decl. ¶ 43 (emphasis added). However, these

     carefully worded denials do not create an issue of fact regarding whether Haas actually

     knew or had access to VOI’s confidential cost and margin information. Haas’ assertion

     that he had no “reason to have any knowledge,” does not directly deny that he did have

     such knowledge, nor does it deny that he had access to such information. Moreover, while



                                                   25
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 26 of 39 PageID 387




     Haas maintains that he was not “privy” to such information, he immediately equivocates

     by acknowledging that he may have had access to such information.             And indeed,

     Gendreau affirmatively maintains that Haas did have access to such information through

     the Fishbowl database. Accordingly, on the evidence presently before the Court, VOI has

     shown that during his employment Haas knew and had access to confidential cost and

     margin data.

           Last, for purposes of the instant Motion, the Court is satisfied that Haas had access

     to confidential information regarding VOI’s marketing strategy. Gendreau states that Haas

     was “was exposed to, through monthly sales team meetings, the proprietary strategies

     and market analyses of VOI as a commercial organization selling original products through

     proprietary means,” as well as “data and telemetries providing feedback and what was

     working, what was driving sales.” See Gendreau Aff. ¶ 33. In Response, Haas asserts

     that he “was not privy to market strategy information” and does not know what VOI’s

     strategy is other than offering low prices and discounts. Id. ¶ 45. Haas also maintains

     that to the extent VOI asserts that he received such information in monthly sales meetings,

     he does “not recall being in attendance at any of the meetings where such information was

     discussed and, if it was, [he] certainly did not take any information from those meetings

     with [him].” Id. ¶ 46. In the Reply, VanHorssen avers that Haas was present at sales staff

     meetings where proprietary information about “customers, sales, pricing, product

     developments, [and] marketing initiatives” was discussed. See VanHorssen Decl. ¶ 9.

     Once again, Haas’ carefully worded inability to recall, combined with an acknowledgement

     that he could have been present at meetings where confidential marketing information was




                                                 26
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 27 of 39 PageID 388




     discussed, fails to rebut or otherwise create an issue of fact in the face of VOI’s affirmative,

     unequivocal assertions that Haas did attend such meetings.

            To the extent Haas argues that VOI’s marketing strategy is not confidential, the

     Court is not persuaded. Haas appears to contend that VOI’s marketing strategy, to the

     extent he knows anything about it, is limited to offering prices and discounts. See Haas

     Decl. ¶ 45. And, Maddalone asserts that in a recent response to a group email, a

     marketing coordinator at VOI “replied all” with an email containing VOI’s “fall marketing

     strategy.” See Maddalone Decl. ¶ 25, Ex. A. Specifically, the information contained in the

     email is a list of advertisements VOI wishes to include in a September newsletter to

     members of what appears to be a trade organization. See id. The fact that VOI’s

     advertised discounts are not confidential does little to undermine VOI’s contention that its

     overall sales strategies are confidential or that it maintains other confidential marketing

     strategy information. As explained in Gendreau’s Declaration, VOI’s market strategy has

     multiple elements, including “(a) educational content, (b) product purchase incentives, (c)

     in-house financing incentives, and (d) targeted relationship-building with Key Opinion

     Leaders and veterinary orthopedic researchers.” See Gendreau Decl. ¶ 15. Notably,

     Haas’ Declaration supports a finding that he is aware of VOI’s strategy in designating

     certain individuals as “Key Opinion Leaders” in the industry. See Gendreau Decl. ¶ 36.

     Haas appears to contend that VOI has no protectible interest in the Key Opinion Leaders

     because they are “leaders in the industry” and “not specific” to VOI. See Haas Decl. ¶ 36.

     But he does not dispute that VOI endeavors to keep confidential the fact that VOI has

     designated a particular individual as a Key Opinion Leader for purposes of its own

     marketing strategy. Regardless of whether these individuals purchase from, or consult



                                                    27
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 28 of 39 PageID 389




     with, other sellers in the industry, the knowledge that VOI has identified a particular person

     to target as a “Key Opinion Leader” as part of a strategic decision to build a relationship

     with such person is non-public information, unique to VOI, which a competitor could use

     in an attempt to undermine VOI’s marketing strategy. Thus, the Court is satisfied that VOI

     is substantially likely to succeed in showing that Haas has knowledge of confidential

     marketing strategy information such as VOI’s strategy for targeting Key Opinion Leaders.

            In light of the foregoing, the Court finds that VOI has established the existence of a

     legitimate business interest in protecting certain confidential business information to which

     Haas had access. Thus, the Court turns next to whether the restrictive covenants VOI

     seeks to enforce are reasonably necessary to protect these interests.

            C. Reasonably Necessary

            In addition to establishing the existence of one or more legitimate business

     interests, VOI must establish that “the contractually specified restraint is reasonably

     necessary to protect the legitimate business interest or interests justifying the restriction.”

     See Fla. Stat. § 542.335(c). The restrictive covenant at issue here constitutes a broad

     prohibition on Haas’ employment with any competitor in the industry, in any capacity,

     anywhere in the world, for two years. See Employment Agreement ¶¶ V.A.7. & V.B. VOI

     contends that this industry-wide, worldwide prohibition on competition is necessary to

     protect its legitimate business interests because if its “confidential business information

     were given to a competing company, that company could competitively change their

     product line, price structure, or marketing approach in a way designed to take sales away

     from VOI.” See Gendreau Aff. ¶ 22. Gendreau explains that the competitor “would be

     able to neutralize VOI goodwill under the guise of simply offering a prospect their



                                                   28
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 29 of 39 PageID 390




     company’s changed or new product.” Id. On this record, the Court is satisfied that some

     degree of restriction on competition is warranted to protect VOI’s confidential business

     information. See Pitney Bowes Inc. v. Acevedo, No. 08-21808-CIV, 2008 WL 2940667, at

     *3 (S.D. Fla. July 28, 2008) (finding employment restrictions reasonably necessary in light

     of employee’s role as a sales director for former employer and his “unfettered access” to

     former employer’s “database and specific client information such as customers’

     purchasing patterns and expected future needs”); Proudfoot Consulting Co., 576 F.3d at

     1234 (“when employee has access to confidential business information crucial to the

     success of an employer’s business, that employer has a strong interest in enforcing a

     covenant not to compete”).10

             Nevertheless, the Court is not persuaded that a two-year, worldwide, industry-wide

     prohibition on competition is reasonably necessary under the facts of this case.11 While

     VOI maintains that Haas has not met his burden of demonstrating that the restraint is



              10
                 In his Response, Haas argues that VOI fails to show the reasonable necessity of any restrictive
     covenant to protect its legitimate business interests and maintains that this case is akin to Nuvasive v. LeDuff¸
     2:19-cv-698-FtM-38NPM, ECF No. 37 (M.D. Fla. Nov. 13, 2019) (order denying preliminary injunctive relief
     where business had established legitimate business interests but not the necessity of the restrictive covenant
     sought to be enforced). See Response at 16. However, because the analysis set forth in Nuvasive is limited
     and largely conclusory, the Court does not find it to be instructive in this case. Moreover, under Florida law,
     if a contractually specified restraint is “not reasonably necessary to protect the legitimate business interest
     or interests,” courts are instructed to “modify the restraint and grant only the relief reasonably necessary to
     protect such interest or interests.” See Fla. Stat. § 542.335(1)(c); see also id. § 542.335(1)(h) (“A court shall
     construe a restrictive covenant in favor of providing reasonable protection to all legitimate business interests
     established by the person seeking enforcement.”). Thus, to the extent the contractual restrictions are broader
     than necessary to protect the legitimate interests at issue here, the Court finds it appropriate to limit the
     injunction to what is reasonably necessary rather than deny injunctive relief altogether.
             11
                 To the extent VOI proposes that the Court also enjoin Haas from disclosing any confidential
     information, the Court notes that, on this record, there is no evidence to suggest that Haas has taken any
     confidential information or otherwise threatened to disclose such information. Given that the Court will enjoin
     Haas from competing against VOI, the Court does not find it necessary to impose an additional non-
     disclosure injunction at this time. However, Haas is cautioned that he is still subject to the terms of the
     restrictive covenants in the Employment Agreement. The Court has not issued a final decision on the merits
     as to the enforceability of those restrictions and to the extent he violates that Agreement, he risks the entry
     of a judgment against him.

                                                            29
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 30 of 39 PageID 391




     “overbroad, overlong, or otherwise not reasonably necessary,” the Court notes that the

     burden shifts to Haas only after VOI has made a prima facie showing of reasonableness.

     See Fla. Stat. § 542.335(1)(c). And significantly, the two-year restraint at issue here is not

     entitled to a presumption of reasonableness. See Fla. Stat. § 542.335(1)(d)(1.)(“[A] court

     shall presume reasonable in time any restraint 6 months or less in duration and shall

     presume unreasonable in time any restraint more than 2 years in duration.”). Although

     VOI seeks a restraint the duration of which extends to the threshold of presumptive

     unreasonableness, VOI presents no evidence that a two-year restraint is necessary based

     on the nature of the confidential information at issue in this case or the way this particular

     industry operates. While VOI cites to other cases where Florida courts have found a two-

     year restraint to be reasonable, it fails to explain why the facts of this case support such a

     finding. Specifically, VOI presents no evidence demonstrating that the contents of the

     confidential business information will remain viable, relevant and valuable for a full two

     years. Nor is there evidence that Haas actually took any business records with him,

     rendering it unlikely that the information he “carries in his head” is capable of being

     remembered over the span of two full years. The Court declines to presume that two-

     years is reasonable without any evidence establishing the necessity of this lengthy

     restriction. Rather, on the current record and at this stage in the proceedings, the Court

     is satisfied that enjoining Haas from competing against VOI for one-year is sufficient but

     not greater than necessary to protect VOI’s legitimate business interests.

            Turning to the geographic scope of the non-compete, VOI seeks an injunction

     against Haas participating in the veterinary orthopedic products industry with a geographic

     scope including both “the continental United States and international markets.” See Memo



                                                   30
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 31 of 39 PageID 392




     at 16-17. In Auto Club Affiliates, Inc. v. Donahey, 281 So. 2d 239 (Fla. 2d Dist. Ct. App.

     1973) the court set forth a helpful analysis regarding the reasonableness of nationwide

     restrictions on covenants not to compete.12 The court stated that the conflicting interests

     of the employer and employee must be balanced in that “[a]n employee must not be

     permitted to deprive his employer of his business and the employer must not deprive his

     employee of a skill upon which he depends for his livelihood.” Id. at 241. As such, although

     “[a] nationwide restriction is not invalid per se,” “the area in which competition is restricted

     must not be broader than is necessary to protect the employer’s interests.” Id. Notably,

     where the legitimate business interest at issue is confidential and proprietary information,

     courts have found restrictive covenants which extend beyond the specific region where the

     employee worked on behalf of his former employer may be reasonably necessary to protect

     the former employer’s interests. See Proudfoot Consulting Co., 576 F.3d at 1238-39

     (collecting cases); see also Autonation, Inc., 347 F. Supp. 2d at 1307-08 (finding a

     prohibition on working in “any geographic space in which [former employer] operates”

     reasonably necessary to protect confidential business information relevant to the markets

     in which it operates).

             Here, the evidence establishes that through his work at trade shows and labs, Haas

     engaged with customers from across the United States, and also worked to develop VOI’s

     business in Australia.        Given this evidence, it is reasonable to find that Haas has

     confidential information relevant to those markets. However, other than broad generalities,




             12
                Although the contract addressed in the Auto Club case was governed by Indiana law, the court
     appears to be applying general principles applicable to the reasonableness of covenants not to compete with
     respect to time and area. See Auto Club, 281 So. 2d at 241 (“The law of Indiana appears to be in conformity
     with the general view that time and space limitations determine the reasonableness of such an agreement.”).

                                                         31
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 32 of 39 PageID 393




     VOI provides little in the way of specific evidence demonstrating how or why one could

     reasonably expect Haas to “carr[y] in his head” confidential information which could be

     used to unfairly compete with VOI in international markets other than Australia. While such

     a showing may be possible upon further development of the record, at this time, without

     any specific, supporting evidence of its necessity, VOI has not shown that the extraordinary

     relief of a non-compete injunction stretching across the globe is reasonably necessary to

     protect its interests.      As such, the Court will limit the scope of the injunction to the

     continental United States and Australia.

             In light of the foregoing, the Court is satisfied that VOI has shown that it is

     substantially likely to succeed in its breach of contract claim. VOI has presented sufficient

     evidence to support a finding that the restrictive covenants in the Employment and

     Separation Agreements, as modified in scope here, are enforceable under Florida law, and

     that by accepting employment with a direct competitor, Haas has breached those

     Agreements.13

     V.      Irreparable Harm

             Ordinarily, to demonstrate irreparable harm, a party must show “that the injury

     cannot be undone through monetary remedies.” Winmark Corp. v. Brenoby Sports, Inc.,

     32 F. Supp. 3d 1206, 1223 (M.D. Fla. 2014) (quoting Anago Franchising, Inc. v. C.H.M.I.,

     Inc., No. 09-60713-cv, 2009 WL 5176548, at *11 (S.D. Fla. Dec. 21, 2009)). However,

     under Florida Law, “[t]he violation of an enforceable restrictive covenant creates a

     presumption of irreparable injury to the person seeking enforcement of a restrictive


             13
                As with the Court’s other findings, the modifications to the restrictive covenants made here are
     based on the evidentiary record currently before the Court. Such findings are not dispositive of whether, on
     a more fully developed record, VOI will be able to establish that its broader and longer restrictive covenant is
     reasonably necessary to protect its legitimate business interests.

                                                           32
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 33 of 39 PageID 394




     covenant.” Fla. Stat. § 542.335(1)(j). That presumption, of course, is rebuttable. See H&M

     Hearing Assoc., LLC, 950 So. 2d at 503. Because, as stated above, VOI has, for purposes

     of this Motion, established that its non-compete agreement with Haas is enforceable and

     that Haas’ employment with Arthrex violates its terms, VOI is entitled to a presumption of

     irreparable harm.

            Haas attempts to rebut the presumption of irreparable harm by arguing that VOI

     and Arthrex are not actually competitors. See Response at 16-17. However, the evidence

     establishes otherwise. According to Gendreau, Arthrex is “a direct competitor of VOI, and

     strives to manufacture, distribute, and sell products to the veterinary orthopedic industry

     that directly compete with VOI products.” Id. ¶ 36. In Response, Haas tries to minimize

     the degree to which VOI and Arthrex compete by characterizing VOI as an inferior, low-

     cost product targeting a different segment of the market. However, it is undisputed that

     both companies sell TPLO products, the very same products that Haas sold while working

     at VOI. And, although Haas did not have a particular “territory” while working at VOI, his

     new sales territory at Arthrex, identified as Tennessee, Kentucky, Ohio, Indiana, and

     Michigan, overlaps with the nationwide scope of the customers to whom he sold while

     working at VOI trade shows and workshops. See Haas Decl. ¶¶ 8, 11; Maddalone Decl.

     ¶ 38. As discussed at the Hearing, the Court is not convinced that Arthrex’s contention

     that its products are superior products sold to high-end veterinarians, while VOI’s products

     are “cheaper replicas of competitors’ products” sold to “cost-conscious surgeons”

     establishes a lack of competition between these two sellers of veterinary orthopedic

     products. See Haas Decl. ¶¶ 15, 56.14 Such a statement, rather than negate competition,


            14
                 Haas also argues that Arthrex cannot be considered a competitor of VOI because VOI did not
     specifically include Arthrex in the list of competitors set forth in the Non-Compete Agreement. See Am.

                                                       33
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 34 of 39 PageID 395




     reflects the competitive nature of the two companies’ product lines. Indeed, the threat of

     having a former VOI salesperson use VOI’s confidential information to convince VOI

     customers to purchase from a competitor using that very depiction of VOI products as

     cheaper knock-offs is precisely the type of irreparable harm which VOI seeks to prevent

     through its non-compete agreement.

             Moreover, Haas’ contention that VOI is unharmed because it has not identified any

     “exclusive customer that it seeks to protect,” nor has it “asserted that Haas has actually

     attempted to solicit such a customer or that the customer is at risk,” is insufficient to rebut

     the presumption. See Response at 17. The purpose of Florida’s rebuttable presumption

     of irreparable harm is to ensure that an employer, like VOI, does not have to wait until it

     has been harmed by the loss of a specific customer in order to obtain an injunction. Indeed,

     such a showing would place VOI in a position of actually having to suffer damages that

     would be “difficult to measure with reasonable certainty,” before obtaining an injunction to

     prevent such damages. Merrill Lynch, Pierce, Fenner & Smith v. Dunn, 191 F. Supp. 2d

     1346, 1354 (M.D. Fla. 2002); see also New Horizons Computer Learning Ctr., Inc. v. Silicon

     Valley Training Partners, Inc., No. 2:02CV495FTM29SPC, 2003 WL 23654790, at *7 (M.D.

     Fla. Nov. 12, 2003) (“When the failure to grant injunctive relief creates the possibility of a

     permanent loss of customers to a competitor or the loss of goodwill, the irreparable injury

     prong has been satisfied.”); Atomic Tattoos, LLC v. Morgan, 45 So. 3d 63, 66 (Fla. 2d Dist.

     Ct. App. 2010) (injunction appropriate as calculating loss from breach of covenant-not-to-

     compete “would be nearly impossible to calculate, particularly with a continuing breach”).



     Compl., Ex. B. However, the plain terms of the agreement provide that the Non-Compete Agreement
     includes but is “not limited to” the entities listed. Id. (emphasis added). Thus, this argument is not persuasive.


                                                            34
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 35 of 39 PageID 396




     Gendreau asserts that Haas “carries in his head the ‘keys to the VOI sales kingdom,’ and

     his very presence at a competitor such as Arthrex immediately threatens the value and

     sustainability of VOI goodwill and proprietary innovations, systems, processes, information,

     and strategy.” Id. ¶ 39. While Haas insists that he has no use for the information, the sheer

     fact of his employment with a direct competitor, in a similar position selling overlapping

     products in overlapping markets, “endanger[s] the information that he received at” VOI.

     See Proudfoot Consulting Co., 576 F.3d at 1234-35. And once VOI’s confidential business

     information is revealed, this harm cannot be undone. Haas’ arguments to the contrary are

     simply insufficient to rebut the presumption of irreparable harm on this record.

     VI.    Balance of Harms

            The Court must now examine whether “the threatened injury to [VOI] outweighs the

     harm an injunction may cause [Haas].” Am. Red Cross, 143 F.3d at 1410. VOI is

     threatened with the potential loss of its confidential business information which the record

     shows it has expended substantial time and resources developing. See e.g., AutoNation,

     Inc., 347 F. Supp. 2d at 1308 (competitor’s use of plaintiff’s confidential business

     information “would provide an unfair advantage to the competitor’s efforts to compete with”

     plaintiff); Medi-Weightloss Franchising USA, LLC v. Sadek, No. 8:09-cv-2421-T-24MAP,

     2010 WL 1837767, at *7 (M.D. Fla. Mar. 11, 2010) (plaintiff’s harm includes “competition

     with former franchisees and employees who agreed not to engage in competition, [and]

     loss of exclusivity and confidentiality of its proprietary and confidential information”).

     Conversely, Haas maintains that enforcement of the restrictive covenant will force him into

     unemployment in a job market made all the more challenging by the ongoing global

     pandemic. See Response at 18.



                                                  35
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 36 of 39 PageID 397




            “In the context of non-competition agreements . . . courts have held that enjoinment

     from something one has no right to is not a hardship.” TransUnion Risk & Alternative Data

     Solutions, Inc. v. MacLachlan, No. 14-cv-81485, 2015 WL 12910652, at *3 (S.D. Fla. Oct.

     29, 2015). Here, on the limited record before the Court, it appears that Haas “entered into

     valid agreements prohibiting the conduct [VOI] seeks to enjoin,” Merrill Lynch, Pierce,

     Fenner & Smith, 191 F. Supp. 2d 1346 at 1354, but nonetheless wishes to violate those

     agreements. The Court is not persuaded that the harm occasioned by enforcing the terms

     of an agreement Haas willingly entered into outweighs the harm threatened by VOI’s

     potential loss of its confidential business information. See e.g., 7-Eleven, Inc. v. Kapoor

     Bros. Inc., 977 F. Supp. 2d 1211, 1227 (M.D. Fla. 2013) (where defendant’s alleged harm

     arises from defendant’s own violation of restrictive covenant, balance tips in favor of

     plaintiff); Dunkin’ Donuts Franchise Rest. LLC v. D & D Donuts, Inc., 566 F. Supp. 2d 1350,

     1361-62 (M.D. Fla. 2008) (same). Although the Court is concerned with Haas’ ability to

     support his family during this extraordinarily difficult moment in world history, the Court has

     endeavored to limit the scope of the injunction in a manner which allows Haas to continue

     his employment with Arthrex in some capacity. Thus, the Court finds that the balance of

     harms analysis weighs in favor of VOI.

     VII.   Public Interest

            The entry of an injunction in this case would serve the public’s interest in the

     protection and enforcement of contractual rights. See Telemundo Media, LLC v. Mintz,

     194 So. 3d 434, 436 (Fla. 3d Dist. Ct. App. 2016) (“Nor does an injunction disserve the

     public interest where, as here, there are contractual rights at issue and ‘the public has a

     cognizable interest in the protection and enforcement of contractual rights.’” (quoting Hilb



                                                   36
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 37 of 39 PageID 398




     Rogal & Hobbs of Fla., Inc. v. Grimmel, 48 So. 3d 957, 962 (Fla. 4th Dist. Ct. App. 2010)));

     Moon v. Medical Technology Assocs., Inc., No. 8:13–cv–2782–EAK–EAJ, 2014 WL

     1092291, at *3 (M.D. Fla. March 19, 2014) (“Public interest favors the protection and

     enforcement of contractual rights....”). An injunction also serves the public interest in

     protecting legitimate businesses from the disclosure of confidential information and unfair

     competition.   See Pharmerica, Inc. v. Arledge, No. 8:07-cv-486-T-26MAP, 2007 WL

     865510, at *9 (M.D. Fla. Mar. 21, 2007) (“[A]n injunction against [defendant] is appropriate

     . . . [because] it protects the advancement of honest business enterprises and the

     economic well-being of the nation as a whole.” (internal quotations omitted)); Se. Mech.

     Servs., Inc. v. Brody, No. 8:08-CV-1151-T-30EAJ, 2008 WL 4613046, at *16 (M.D. Fla.

     Oct. 15, 2008) (“[A] preliminary injunction would affirmatively serve the public interest by

     protecting business from misappropriation of confidential information and resources.”).

     Accordingly, this factor also weighs in favor of VOI.

     VIII.   Bond

             Rule 65(c), Federal Rules of Civil Procedure, and Florida statute section

     542.335(1)(j), provide that a preliminary injunction should not issue “without the giving of

     security by the applicant sufficient for payment of costs and damages as may be incurred

     or suffered by any party to have been wrongfully enjoined.” N. Am. Prods. Corp. v. Moore,

     196 F. Supp. 2d. 1217, 1232 (M.D. Fla. 2002). Although VOI maintains that only a minimal

     bond is necessary under the circumstances of this case, the Court is convinced that given

     the potential harm this injunction poses to Haas’ financial well-being, a substantial bond is

     warranted. As such, the Court determines that VOI must file a surety bond in the amount

     of one hundred fifty thousand dollars ($150,000), within five business days of the entry of



                                                  37
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 38 of 39 PageID 399




     this Order. Upon the filing of the bond, this preliminary injunction shall be effective, and

     shall continue in effect until March 30, 2021, unless earlier terminated by Order of this

     Court.

              In conclusion, the Court finds that VOI has established the four prerequisites for the

     entry of a preliminary injunction. Accordingly, it is

              ORDERED:

              1. Plaintiff’s Motion for Temporary Restraining Order and for Preliminary Injunction

                 (Doc. 7) is GRANTED, in part, and DENIED, in part.

                 A. Plaintiff’s Motion is GRANTED to the extent that the Court issues the

                     preliminary injunction set forth below.

                 B. In all other respects, Plaintiff’s Motion is DENIED.

              2. Within the time and geographic scope limitations set forth in paragraph 5,

                 Defendant Matthew J. Haas is ENJOINED from: working for, with, or in the

                 employ of any business engaged in the sale or distribution of veterinary

                 orthopedic implant products, including Arthrex Vet Systems, a business unit of

                 Arthrex, Inc., EXCEPT that Haas may work for such a business if his position is

                 one wholly removed from the sale of such products or the solicitation of

                 customers who purchase such products.

              3. All others in active concert or participation with Haas, including Arthrex, Inc. dba

                 Arthrex Vet Systems, who receive actual notice of this Order, are ENJOINED

                 from facilitating, supporting, directing, or assisting Haas in doing, directly or

                 indirectly, the above listed enjoined activities.




                                                     38
Case 3:20-cv-00868-MMH-MCR Document 27 Filed 09/08/20 Page 39 of 39 PageID 400




           4. The scope of this Preliminary Injunction is limited to the following geographic

                  region: the continental United States and Australia. The Preliminary Injunction

                  shall begin on the date Plaintiff posts bond and remain in effect until March 30,

                  2021, unless earlier terminated by Order of this Court or otherwise extinguished

                  by the resolution of this litigation.

           5. Plaintiff shall post good and sufficient security in the form of a surety bond with

                  the Clerk of the Court in the amount of ONE HUNDRED AND FIFTY

                  THOUSAND DOLLARS ($150,000.00) for the payment of such costs and

                  damages as may be incurred or suffered should it later be determined that

                  Defendant was wrongfully enjoined.

           6. The requirements of this Order shall be effective immediately upon the

                  posting of the bond. In the event Plaintiff fails to comply with the posting of

                  security with the Clerk as required by paragraph 5, or file a motion seeking an

                  extension of time in which to do so, by 4:00 p.m., Tuesday, September 15,

                  2020, the Court may vacate this Order in its entirety without further notice.

           DONE AND ORDERED in Jacksonville, Florida, this 8th day of September, 2020.




     lc11
     Copies to:

     Counsel of Record
     Pro Se Parties



                                                          39
